Kupferman, J.,
dissents in a memorandum as follows: I would reverse and reinstate the determination of the Board of Standards and Appeals ("BSA”).
BSA reasonably determined that section 52-61 of the Zoning Resolution of the City of New York requires more than de minimis activity to preserve the right to use zoned property in a nonconforming manner. Additionally, where the bulk of the evidence indicated that Morgan Manhattan’s warehouse was out of business since August 1989, BSA’s finding that substantially all nonconforming use at the property had ceased for two years was neither unreasonable nor arbitrary. Therefore, that finding should have been upheld (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213).
Citing a judicial preference for a strict interpretation of zoning ordinances (Matter of Exxon Corp. v Board of Stds. & Ap*310peals, 128 AD2d 289, 296, lv denied 70 NY2d 614), the majority interprets section 52-61 so as to prohibit the termination of the nonconforming use of zoned property, unless it is so much a token as to not constitute actual use. However, there is no practical difference between such a standard and one requiring cessation of all nonconforming use before the right to such use is forfeited. Such interpretation, however, overlooks the overriding public policy favoring the reasonable restriction and eventual elimination of nonconforming property uses (see, Village of Valatie v Smith, 83 NY2d 396, 400; Matter of Harbison v City of Buffalo, 4 NY2d 553, 559-560). Furthermore, it ignores the fact that in section 52-61, the word "all” is modified by the word "substantially”.
A basic rule of statutory construction requires that meaning and effect be given to every part and word of the statute (Matter of Exxon Corp. v Board of Stds. & Appeals, supra, at 295). By equating section 52-61 with ordinances where the cessation period runs only when "all” nonconforming activity has stopped, the majority renders the word "substantially” in Zoning Resolution meaningless. BSA’s interpretation is more reasonable. It gives effect to the modifier "substantially” by requiring more than a de minimis nonconforming activity before tolling the cessation period. The majority suggests that BSA ignored the plain meaning of the Zoning Resolution when all it did was reasonably determine that the meaning of the phrase "substantially all” is something less than "all”. The majority would also engage in judicial legislation by engrafting a "good faith” usage standard that appears nowhere in the Zoning Resolution.
Having correctly defined the applicable standard, BSA found that the presence of 20 crates in a warehouse with 2.2 million cubic feet of storage space did not establish that the building was being used for storage in April 1991. That determination was based on an evaluation of all the evidence, which included, inter alia, eyewitness testimony that the warehouse was essentially empty and in a state of disrepair, a lack of credible documentation to show the resumption of any activity at the warehouse and an acknowledgment that Morgan Manhattan did not renew the requisite Department of Consumer Affairs license until after the expiration of the two-year period. When viewed in light of this evidence, BSA’s decision was neither irrational nor arbitrary and should not have been set aside. [See, 167 Misc 2d 897.]